DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on October 16, 2020. Claims 1-11, 13, 16-25 are pending in the application. Claims 17-25 are withdrawn and claims 1-11, 13, and 16 are being examined herein. 

Status of Objections and Rejections
The rejection of claim 12 is obviated by Applicant's cancellation.
The rejection of claim 7 under 35 USC 112(b) is withdrawn in view of Applicant's amendment.
All other rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanjari et al. (US 2012/0261257) and further in view of B. Ye, et al, Direct Electrochemistry of Hemoglobin at a Bare Silver Electrode Promoted by Cetyl Pyridinium Chloride and Its Application in Analysis, Electroanlysis, vol. 8, no. 12, pp. 1165-1168 (1995) as evidenced by  B. K. Patel, et al., Deciphering the role of the head group of cationic surfactants in their binding interactions with heme protein and their release by β-cyclodextrin New J. Chem., vol. 42, pp. 14914-14925 (2018).
Regarding claim 1, Vanjari discloses an electrochemically active device for collecting and retaining a blood sample (abstract; disposable sensor for measuring glycated hemoglobin and hemoglobin, para. [0005]), comprising:  
at least a pair of conductive tracks disposed on a substrate (para. [0016]; see Fig. 1A at tracks 151, 152, 153 and 154); 
at least one electrode member comprising at least two electrodes (para. [0016]; see Fig. 1 at electrodes 131, 132, 133 and 134) with a lysing membrane, connected to said at least pair of conductive tracks and disposed to receive a blood sample (para. [0005], the lysis membrane is stitched on top of these electrodes, membrane 110, para. [0016]), and to release a bioanalyte comprising non-electrochemically active hemoglobin or complex thereof from said blood sample (lysing agent, Fig. 2, layer 220, Layer 230 represents the filtrate (Hb and GHb components of erythrocytes) obtained by the porous action of the porous membrane 110);
a  receptor with an integral receptor-membrane, disposed between said at least one electrode member and said lysing membrane (para. [0019], SDS, in some embodiments a double membrane system may be used. The membranes may be stitched together. One membrane may have lysis salts to isolate hemoglobin and detect GHb. The other membrane may contain salts and surfactant to enhance the electron transfer rate of hemoglobin, the membrane corresponds to the dense region of CA membrane at Fig. 2), said receptor disposed to form a coordinated complex with said bioanalyte that is an electrochemically active receptor-hemichrome from said bioanalyte and to provide a reversible redox current peak on application of redox potential (para. [0037], to make the heme centers buried inside the molecule to be released before applying Voltage, a current enhancing Surfactant may be used. The surfactants used may be selected from Sodium Dodecyl Sulfate (SDS), Cetyltrimethylammonium Bromide (CTAB), DDAB, Tween 80 and TritonX-100 (TX-100), para. [0038], the membrane can be embedded with surfactants like SDS, DDAB. Then filtrate is a denatured hemoglobin which can be detected directly on the electrode 132).

Vanjari teaches it is known that surfactants enhance electron transfer rate of hemoglobin by denaturing it structure and releasing heme (para. [0032]) and  the surfactants used may be selected from Sodium Dodecyl Sulfate (SDS), (para. [0037]). Vanjari teaches other salts and surfactants and their combinations may be used in the modification of the membranes (para. [0032]). Vanjari fails to teaches wherein the receptor is an N-heterocyclic organic receptor selected from the group consisting of pyridine, pyridine HCl, hydroxypyridine, cyanopyridine, imidazole, pyrazole, indole, pyramidine and purine. Ye teaches an analytical method of determining hemoglobin (abstract), like that of Vanjari. Ye teaches in the presence of some surfactants, the electron transfer rate of  Hb on Ag electrode can be  enhanced  greatly and that some kinds of surfactant were tested on this basis (Table 1 ). (CTAB, Cetyl pyridinium chloride (CPC) was the strongest promoter among them, p. 1166, left column, Table 1, first paragraph.  Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modfiry the receptor (surfactant) in the device of Vanjari to include pyridine (cetyl pyridinium chloride) as taught by Ye because doing so would provide a strong promoter (Ye, p. 1166, left column, first paragraph). Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Ye, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of cetyl pyridinium chloride as a surfactant. As evidenced by Patel, in the presence of CTAB and CPC, both the heads and tails of the surfactants are responsible for breaking the H-bonding between the imidazole moiety and the water molecule, which alters the molecular microenvironment of the heme protein thus leading to the formation of hemichrome (Patel, p. 14915, left column, bottom). Therefore it is 

Examiner notes the “a bioanalyte comprising non-electrochemically active hemoglobin or a complex thereof” are with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.


Regarding claim 2, Vanjari further discloses wherein said substrate is a polymer or a paper (para. [0016], [0017], layer 125 is a substrate of sensor 100, and is made of poly-vinyl chloride (PVC). Any flexible substrate suitable for screen printing can be used as for example polymethyl methacrylate, epoxy-fiber composites, epoxy carbon composites, polyimide composites, phenolic strips and the like)

Regarding claim 3, Vanjari further discloses wherein the at least one electrode member comprises three electrodes (para. [0016], This SPE system has four electrodes and is a combination of two individual three electrode systems).

Regarding claim 4, Vanjari further discloses wherein a plurality of electrode members comprising two electrodes (para. [0016], the electrode 134 and the conductive track 154 can be eliminated. The SPE system then has three electrodes and is a combination of two individual two electrode systems).

Regarding claim 5, Vanjari further discloses wherein a plurality of electrode members comprising three electrodes (para. (0016], This SPE system has four electrodes and is a combination of two individual three electrode systems).

Regarding claim 6, Vanjari further discloses wherein said at least one electrode member comprises patterned electrodes (para. [0015], screen printed electrodes (SPE), Fig. 1A).

Regarding claim 7, Vanjari further discloses wherein said receptor-membrane and said agent membrane is a polymer, cellulose, nitrocellulose, nylon, cotton fabric or a paper (para. [0005], a salt-surfactant modified porous cellulose acetate membrane for lysing erythrocytes of blood cell samples and releasing hemoglobin molecules).

Regarding claim 8, Vanjari teaches wherein said lysing membrane comprises at least one lysing agent (a porous membrane comprising at least one embedded lysing agent used for lysing of cells in a sample of blood that is applied onto the membrane, para. [0018]).  

Regarding claim 9, Vanjari further  discloses wherein said lysing agent is selected from the group consisting of diocetyl sodium sulfosuccinate, sodium dodecyl benzene sulphonate, lauryl dimethylamine oxide, octylphenoxy poly ethoxy ethanol, potassium ferricyanide, sodium lauryl sulfate, lithium dodecyl sulfate, sodium nitrite, cetyletrymethyl ammonium bromide, sodium dodecyl sulfate, sodium deoxychelate, N-lauroylsarcosine, didodecyldimethylammonium bromide, octylphenol ethylene oxide condensate and hydrochloric acid. (para. [0032], Membranes can be modified with surfactants CTAB and the filtrate from these membranes contains denatured hemoglobin which can be analyzed electrochemically. Other salts and Surfactants and their combinations may be used in the modification of the membranes).

Regarding claim 10, Vanjari further discloses wherein said lysing agent is combined with an inorganic substance (para. [0031], lysing salts NH4C1 and KHCO3 are dissolved).

Regarding claim 11, Examiner notes the limitation “non electrochemically active bioanalyte” is with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. In any case, Vanajri teaches wherein the non electrochemically active bioanalyte is hemoglobin (para. [0037], detection of hemoglobin).


Regarding claim 13, modified Vanjari discloses the device as claimed in claim 1. Vanjari further discloses wherein a glycated haemoglobin membrane disposed below said lysing agent membrane and on one of the two-electrode members having said receptor-membrane and treated with a boronate affinity agent, selected from the group consisting of boronic acids, phenyl boronic acid (PBA), aminophenylboronic acid (APBA) and derivatives thereof (Para. [0038]; Para. (0032); Para. [0005); Para. [0028). Another aspect of the present invention is the reaction between GO with 3-aminophenyl boronic acid (APBA) to form a composite (GO-APBA) that can be coated on the working electrode. Since the ability of APBA to bind covalently to GHb is well documented in the art, the working electrode can be used in the SPE of the current invention for the detection of GHb). 

Regarding claim 16, the limitation “wherein said device is disposed in a housing, wherein said housing is a cartridge or a cassette” is recitation of intended use.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Vanjari is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.


Response to Arguments
In the arguments presented on pages 9-11 of the amendment, the applicant argues that that while both Vanjari and Ye teach the use of surfactants, the N- heterocyclic organic receptor of the current invention selected from the recited group is not a surfactant. The Office suggests replacing Sodium Dodecyl Sulfate (SDS), the surfactant taught by Vanjari, with cetylpyridinium chloride (CPC), the surfactant taught by Ye, in an attempt to defeat the patentability of the pending claims by including an N-heterocyclic compound and arguing that such a compound would be analogous to the recited N-heterocyclic receptor. However, Applicant again reiterates that the claimed receptors are not surfactants and the interactions of these receptors with the hemoglobin, and as a result, a mechanism of the electrochemical response is very different from the interactions of surfactants with hemoglobin. Applicant asserts that CPC is incapable of forming a coordinated complex with hemoglobin as claim 1 recites.
Examiner respectfully disagrees. As evidenced by Patel, in the presence of CTAB and CPC, both the heads and tails of the surfactants are responsible for breaking the H-bonding between the imidazole moiety and the water molecule, which alters the molecular microenvironment of the heme protein thus leading to the formation of hemichrome (Patel, p. 14915, left column, bottom). Therefore it is the examiner’s position that the CTAB of Vanjari and CPC of Ye meet the limitation said receptor disposed to form a coordinated complex with said bioanalyte that is an electrochemically active receptor-hemichrome from said bioanalyte and to provide a reversible redox current peak on application of redox potential.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795